Citation Nr: 0527320	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  04-17 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected post-traumatic 
stress disorder (PTSD)

2.  Entitlement to service connection for coronary artery 
disease, including as secondary to service-connected PTSD.

3.  Entitlement to service connection for gastritis, 
including as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In July 2005, the veteran testified before the undersigned 
Veterans Law Judge via videoconference.  A transcript of the 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's post-
service diagnosis of hypertension is causally related to 
either service or to a service-connected disability, and 
hypertension is not shown to have been manifested to a 
compensable degree within one year after separation from 
service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's post-
service diagnosis of coronary artery disease is causally 
related to either service or to a service-connected 
disability, and coronary artery disease is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.  




3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's post-
service diagnosis of gastritis is causally related to either 
service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and is not proximately due to or the result of a 
service-connected disability, nor may hypertension be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2004).

2.  Coronary artery disease was not incurred in or aggravated 
by service, and is not proximately due to or the result of a 
service-connected disability, nor may coronary artery disease 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2004).

3.  Gastritis was not incurred in or aggravated by service, 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's August 1967 separation examination shows his 
abdomen, heart, and vascular systems were normal.  His blood 
pressure was 140/90.  At that time, the veteran reported no 
history of stomach trouble, heart trouble, or high blood 
pressure.


Private treatment records dated from May 1993 to October 2002 
show G.D., M.D., and N.W., M.D., treated the veteran for 
hypertension and reflux esophagitis, among other symptoms.

Private treatment records dated from May 1996 to September 
2002 show the veteran was treated for stomach pain, 
hypertension, and gastritis.

In private treatment records dated from August 2001 to July 
2002, it is shown that S.S., M.D., treated the veteran for 
chest pain, coronary artery disease, hypertension, gastritis, 
and acid reflux disease.  It was noted he underwent coronary 
artery bypass graft surgery.

In March 2003, the veteran underwent VA examination.  His 
claims file was reviewed.  The examiner noted that the 
veteran had a history of coronary artery disease, status post 
coronary artery bypass grafting, and intracoronary stenting.  
He had a history of longstanding hypertension, dyslipidemia, 
and dyspepsia.  He also had a history of PTSD.

The veteran claimed that he first sought treatment for PTSD 
in 1979.  At that time, he stated that he was noted to be 
hypertensive.  The veteran stated that it was related to his 
mood and anxiety.  There was no history of any coronary 
artery disease or any peripheral vascular disease until the 
veteran developed an acute myocardial infarction in August 
2001.  At that time, normal systemic pressures were noted.  
The veteran underwent coronary artery bypass grafting.  
Recently, the veteran was reported to have been chest pain 
free.

The veteran was not known to have significant 
gastrointestinal illnesses, and did not believe he had ever 
had an ulcer.  He stated that colonoscopies were negative for 
malignancies, polyps, masses, or hemorrhoids.  He still got 
occasional heartburn, which was treated with Mylanta.


On examination, the veteran had well-established two-vessel 
coronary artery disease.  He had suffered a recurrence of his 
coronary disease, with aggression of stenotic vessels in the 
right coronary artery, and had required stenting and numerous 
angiograms with angioplasty.  He was currently without chest 
pain, and there were no perfusion abnormalities.  He had 
longstanding hypertension, which had preceded his myocardial 
infarction by twenty years.  He also had a history of PTSD, 
and related one suicide attempt.

The veteran's blood pressure was found to be 158/84 and 
160/82 on two different attempts.  There was a median 
sternotomy scar, which was well healed.  The abdomen was 
soft.  There was no midline abdominal mass, and there was no 
evidence of a hernia.  The diagnoses were coronary artery 
disease, arterial hypertension, dyslipidemia, PTSD, nicotine 
dependence, and alcohol dependence.

In an August 2003 written statement, Dr. D indicated that 
there were many factors that might contribute to a person 
developing gastritis, and stress is one of those factors.  
The stress that the veteran had encountered was more likely 
than not related to his development of gastritis.

In an August 2003 written statement, Dr. S indicated that the 
veteran was her patient.  He had a history of hypertension, 
hyperlipidemia, and coronary artery disease.  He also had 
PTSD, depression, hearing loss, and acid reflux disease.  Due 
to the fact that the veteran had been granted service 
connection for PTSD, it was thought to be more than likely 
that stress was responsible for the multiple illnesses in the 
veteran, including hypertension, coronary artery disease, and 
acid reflux disease.

In a subsequent August 2003 written statement, Dr. D 
indicated that there are many factors that may contribute to 
a person developing hypertension, and that stress is one of 
those factors.  Due to the fact that the veteran is service 
connected for PTSD, Dr. D indicated that it is more likely 
than not that his hypertension is related to his time in the 
military.

In an August 2003 written statement that served as his notice 
of disagreement, the veteran indicated that, during his 
separation examination, the military doctor found that his 
blood pressure was apparently quite high.  He required that 
the veteran lie down on a cot to rest.  This took 
approximately one hour.  The physician then checked his blood 
pressure again, and the veteran was told to continue with the 
separation process.  Apparently, the physician indicated that 
his blood pressure was 140/90.  The veteran was sure the 
physician felt it was borderline at that time, since that 
reading would be considered a little high by today's 
standards.  Because his blood pressure must have been higher 
than that for the physician to require him to lie down, the 
veteran feels that this was an indication that he had 
hypertension upon separation.  After the veteran separated, 
he could not afford to seek medical attention for his stress 
and anxiety.  He said he believes that stress was a major 
factor his development of hypertension, heart disease, and 
gastritis.  Therefore, the stress he incurred during service 
must have contributed to his current diseases.  He felt that 
the 140/90 reading at his time of discharge was a diagnosis 
of hypertension.  He also wanted VA to find that the stress 
the veteran incurred during his service contributed to his 
development of heart disease and gastritis.

In March 2004, the veteran underwent VA examination.  He had 
a history of coronary artery disease and was status post 
coronary artery bypass grafting and intercoronary stenting.  
He had a history of longstanding hypertension, dyslipidemia, 
and dyspepsia.  Other risk factors for coronary artery 
disease include family history and a history of tobacco use.  
It was noted that the veteran is service connected for PTSD.

The veteran stated that when he was in service his blood 
pressure was elevated, at 140/90.  It was not apparently 
recorded at his exit examination that he was asked to lie 
down and rest.  A review of the claims file shows the highest 
blood pressure reading was 130/80, and the veteran was 
indicated to be fit.

The veteran indicated that in 1979 he developed mood 
problems, with anger and depression.  He had a suicide 
attempt.  He began receiving care from the mental health 
department, and was noted to be hypertensive.  He related 
that at some point his hypertension was related to his 
anxiety.  At that time, he had no history of coronary disease 
or peripheral vascular disease until he developed an acute 
myocardial infarction in August 2001.  The veteran had 
suffered from additional incidents of chest pain since his 
last VA examination, which were treated.  He was on numerous 
medications for his diagnoses.

The veteran had a longstanding history of dyspepsia, dating 
back to the 1970s.  He first used over-the-counter antacid to 
care for his epigastric burning sensations.  While he was in 
the hospital, endoscopies were performed and never revealed 
evidence of frank gastrointestinal bleeding.  There was no 
evidence of Helicobacter, but there was good evidence for 
gastritis in the body of the stomach.  While on medication, 
the veteran had very few gastric complaints.  With treatment, 
he eventually did well, requiring no transfusion therapy.  He 
was not suffering frequent occurrences of epigastric 
distress.

The veteran claimed to have had hypertension since the 
military.  However, the records reflect normal blood pressure 
during that time.  On examination, his blood pressure was 
138/70 and 120/78 at two different times.  The neck veins 
were not distended.  There was no bruit.  Cardiac tones were 
normal.  The abdomen revealed no rebound tenderness or 
rigidity.  The diagnoses were coronary artery disease; 
arterial hypertension, well controlled; dyslipidemia; PTSD; 
nicotine dependence; and alcohol dependence.

The examiner indicated that he had reviewed the veteran's 
history and claims file.  He also reviewed the letters from 
the veteran's physicians supporting his contention that his 
claimed disorders are secondary to his PTSD.  The examiner 
pointed out that the veteran had numerous coronary artery 
risk factors, including his age, gender, hypertension, family 
history, nicotine dependence, and hyperlipidemia.  All of 
these reasons indicated that the veteran was at strong risk 
for development of coronary disease.  The physician stated 
that coronary artery disease is not etiologically related to 
PTSD.  Therefore, service connection for coronary artery 
disease from hypertension is not known to coexist from PTSD.  
The examiner commented that the veteran appears to have known 
that his blood pressure was elevated while he was in service.  
If it was, it would certainly be one of many risk factors for 
the development of coronary disease.  Through the service 
medical records, however, the doctor observed that the blood 
pressure appeared to have been controlled, no medications 
were used, and there was no evidence of hypertension at the 
time the veteran was in service.  With regard to gastritis, 
the examiner stated that PTSD and an anxiety disorder are not 
relevant issues that are etiologically related to the 
development of gastritis.  There was no sound medical 
evidence of scientific mechanisms that illustrate with 
certainty that the veteran had gastritis or dyspepsia related 
to his PTSD or anxiety disorder.

In July 2005, the veteran testified before the undersigned.  
The veteran's representative stated that the veteran had 
previously submitted letters from doctors opining that the 
veteran's hypertension, coronary artery disease, and 
gastritis were more likely than not related to the veteran's 
PTSD.  He did not believe the VA doctor provided a proper 
rationale for his determination that the veteran's claimed 
disorders are not related to service.  The representative 
further stated that they had found several medical articles 
that indicate a medical relationship between PTSD and all 
three claimed disorders.  The representative contended that 
the March 2004 VA examiner incorrectly stated that there was 
no evidence of hypertension in the service medical records.  
He did not mention the veteran's separation reading of 
140/90.  He further indicated that the VA examiner did not 
address direct service connection for hypertension and 
coronary artery disease.

The veteran testified that he did not incur any of these 
claimed disorders prior to service.  He stated he was first 
diagnosed with hypertension in 1979 or 1980, and was 
currently on medication.  He felt that he first incurred 
heart problems while in Vietnam.  As soon as he got back, he 
experienced attacks that caused his heart to beat faster.  
Over time, it became more severe and frequent.  He was 
referring to panic attacks.  He got a fast heartbeat whenever 
he was startled.  He said he first started experiencing 
gastrointestinal problems shortly after he returned from 
Vietnam.  He used over-the-counter medication at first, and 
now was on a prescription.

The veteran reiterated his previous account that when he was 
examined for separation his blood pressure was taken, and he 
was told to lie down and relax.  Eventually, the doctor came 
back and his blood pressure was checked again.  He was then 
told to continue with the discharge process.  Between his 
separation and the veteran's first diagnosis of hypertension 
in 1979, he did not see doctors for any of his disorders.  He 
believed during that time that what he experienced was 
normal.  The veteran's representative further contended that 
the articles he submitted during the hearing indicate that 
PTSD could cause hypertension, which could then cause heart 
disease.

In conjunction with his hearing, the veteran submitted some 
information he had obtained through medical research.  This 
material indicates that PTSD may promote poor health through 
a complex interaction between biological and psychological 
mechanisms.  It further mentions that PTSD can have 
biological effects upon vulnerability to hypertension and 
atherosclerotic heart disease, and abnormalities in thyroid 
and other hormone functions.  Illnesses occurring concomitant 
with PTSD are noted to include depression, alcohol or other 
substance abuse, anxiety disorders, gastrointestinal 
complaints, and chest pain.  The submitted information 
further indicates that PTSD has also been linked to 
cardiovascular disease.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was done.

In an October 2002 letter, the RO informed the appellant of 
its duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the appellant was advised, by virtue of a detailed 
April 2004 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claims, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to service connection.  The appellant responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the April 
2004 SOC contained the new reasonable doubt and duty-to-
assist regulations codified at 38 C.F.R. §§ 3.102, 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).


In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Even if there is no record of hypertension in 
service, its incurrence in service will be presumed if it was 
manifest to a compensable degree within one year after 
service, if the claimant had 90 days of continuous active 
service and served in a period of war.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  Notwithstanding the lack of a diagnosis of a claimed 
disorder during active duty, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  When service connection is thus 
established for a secondary condition, the secondary 
condition is considered a part of the original condition.  
Id.

The veteran has claimed that his hypertension and coronary 
artery disease are related to service, either directly based 
on his separation examination, or on a secondary basis to his 
service-connected PTSD.  He has also claimed that his 
gastritis should be service connected as secondary to his 
PTSD.

With regard to whether the veteran's hypertension is directly 
related to service, the Board points out that the his service 
medical records are silent for any complaints or diagnoses of 
this or any heart related symptoms or diseases.  While the 
veteran has stated that he was forced to lie down during his 
separation examination after his blood pressure reading was 
obtained, and the Board does not discount the accuracy of 
this account, there is no evidence in the record that the 
examining physician found the veteran's blood pressure to be 
elevated above normal.  The only recorded result, 140/90, was 
not noted to be indicative of hypertension at that time.  In 
addition, while the veteran stated that his blood pressure 
reading was taken twice, there is no indication of the other 
result.  Furthermore, the veteran acknowledges that he does 
not know what the result was.  It is also unclear whether the 
140/90 reading was from the first attempt or the second.  

Nevertheless, even if the veteran had a higher blood pressure 
reading at that time, that evidence is not of record.  The 
Board can only reach a decision based upon the evidence of 
record.  We cannot speculate as to the other blood pressure 
result, if there was one.  We can only determine, from 
examining the veteran's separation examination, that he was 
not diagnosed with hypertension at that time or at any time 
during his military service.  It was never indicated that the 
veteran had blood pressure that a physician considered 
elevated.  While the veteran has contended that his 
recounting of his separation examination proves that he had 
hypertension upon discharge, he has not been shown to have 
the requisite medical knowledge to make such a connection.  
Therefore, the Board cannot find that the veteran's 
hypertension is directly related to service.

With regard to whether the veteran's coronary artery disease 
or gastritis is directly related to service, the Board finds 
that his service medical records are silent for any complaint 
of or treatment for any heart or digestive disorder or 
symptoms.  Furthermore, the veteran was not diagnosed with 
coronary artery disease until 2001, more than thirty years 
after separation from service, and was not diagnosed with 
gastritis until 1993, more than twenty years after separation 
from service.  He has not contended that his coronary artery 
disease developed prior to 2001.  He, instead, has argued 
that it is related to his hypertension.  As discussed below, 
the Board must deny the veteran's claim for service 
connection for hypertension.  Therefore, his coronary artery 
disease cannot be service connected on a secondary basis as 
due to his hypertension.  Further, while the veteran has 
contended that his gastritis began just after he returned 
from Vietnam, there is no medical evidence to support his 
statement.  He has indicated that he did not seek treatment 
for this disorder until the 1990s.  While we do not doubt the 
veracity of the veteran's statements, we cannot award service 
connection when there is an absence of medical evidence.  
Without medical evidence, the Board cannot determine that the 
stomach symptoms the veteran stated he incurred just after 
service are related to his current gastritis diagnosis.

In addition, there is no indication that the veteran 
manifested his hypertension within one year after separation 
from service.  Indeed, the veteran himself testified that he 
was not diagnosed with high blood pressure until 1979.  
Therefore, the Board cannot find that the veteran's 
hypertension should be service connected on a presumptive 
basis.

Finally, the veteran has contended that his hypertension, 
coronary artery disease, and gastritis are secondary to his 
service-connected PTSD.  While the veteran has submitted 
general medical evidence showing that these disorders can be 
related to PTSD, this evidence does not show that it applies 
in his particular case.  The veteran has also submitted 
numerous statements from his doctors in which they opine that 
the veteran's hypertension, heart disease, and gastritis are 
more likely than not related to his military service, his 
PTSD, and his stress.

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
An initial review of Dr. D's and Dr. S's statements might 
appear to support the veteran's claim, but a close analysis 
shows that they do not.  Neither medical professional 
factually establishes or explains the sequence of medical 
causation using the facts applicable in the veteran's case.  
Such speculation is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. at 
230; Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Conversely, the March 2004 VA examiner reviewed all of the 
veteran's previous medical records and opined that his 
hypertension, coronary artery disease, and gastritis were not 
caused by his PTSD.  Specifically, the examiner stated that 
there are numerous risk factors for hypertension and coronary 
artery disease, and the veteran possessed many of them, 
including age, gender, tobacco use, family history, and 
hyperlipidemia.  It is significant to note that the opinions 
from the veteran's physicians did not discuss the other 
possible risk factors for hypertension and coronary artery 
disease, and why they believed the veteran's PTSD was the 
cause, as opposed to the numerous other potential risk 
factors.  Additionally, the VA examiner stated that PTSD and 
anxiety disorder are not relevant issues etiologically 
related to the development of gastritis.  The physician 
further stated that there is no sound medical evidence of 
scientific mechanisms which illustrate with certainty that 
the veteran had gastritis or dyspepsia related to his PTSD or 
another anxiety disorder.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

Here, the Board finds that the opinion of the March 2004 VA 
examiner is most persuasive.  The physician provided a 
thorough examination of the veteran and a lengthy detailed 
report along with his well thought out opinion as to the 
etiology of the veteran's claimed disorders.  In contrast, 
the veteran's private physicians, while they were obviously 
familiar with and knowledgeable about the veteran's current 
state of health, did not explain the reasoning behind their 
opinions.  The private physicians did not address the other 
possible risk factors for coronary artery disease and 
hypertension, and why they thought the veteran's PTSD was the 
cause, and not those other risk factors.  Moreover, they did 
not explain the justification for their opinion that the 
veteran's gastritis is related to his PTSD.  Therefore, the 
Board finds that the evidentiary weight ascribed to these 
opinions must be less than that accorded to the opinion of 
the VA examiner.

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Therefore, while we respect the right of the 
veteran to offer his opinion as to the origin of his coronary 
artery disease, hypertension, and gastritis, and we 
appreciate the advocacy of his representative, as lay 
individuals they are not shown to have the requisite 
knowledge to make such a medical conclusion.

Consequently, as the evidence preponderates against the 
claims for service connection for hypertension, including as 
secondary to service-connected PTSD; coronary artery disease, 
including as secondary to service-connected PTSD; and 
gastritis, including as secondary to service-connected PTSD, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claims must be denied. 




ORDER

Service connection for hypertension, including as secondary 
to service-connected PTSD, is denied.

Service connection for coronary artery disease, including as 
secondary to service-connected PTSD, is denied.

Service connection for gastritis, including as secondary to 
service-connected PTSD, is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


